DETAILED ACTION
	The Information Disclosure Statement filed on March 19, 2019 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that a “disc brake type braking device is provided” and a “drum brake type device is provided”. It is unclear if the bogie is equipped with actual disc and drum brakes or just a type of brake. This leaves the claims vague and indefinite. 
Claim 4 recites a “disc brake type device”. It is unclear if the bogie is equipped with actual disc brakes or just a type of brake. This leaves the claims vague and indefinite. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayserling (US 4,170,945).
Kayserling discloses a bogie structure comprised of a bogie frame 25 provided on a lower part of a car body 27 and supporting a load of the car body. A first and a second wheelset provided on a lower part of the bogie frame and configured such that first and second wheels are respectively provided on opposite sides of a first and a second axle. Figure 1 depicts half of the bogie and a first axle a two wheels of the bogie. It is inherent that a second axle and wheelset are incorporated on the bogie. A pinion gear 17 coupled to the first axle and a traction motor 1 is provided on the car body and generating a driving force and a drive gear 16 is coupled to the first axle to transmit the driving force of the traction motor to the first axle. First and second bearings 4a, 4b are further installed on the bogie between the wheel and the axle. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayserling (US 4,170,945) in view of Nishimura et al (US 2004/0123767) and further in view of Zhang (US 2006/0175158). 
Kayserling discloses the bogie as described above. However, Kayserling does not specifically disclose the use of disc and drum brakes on the bogie. Nishimura et al discloses a truck for a railroad car comprised of a bogie frame and first and second wheelsets and further comprised of a disk brake assembly as described in paragraph 0034. It would have been obvious to one of ordinary skill in the art to have applied a disk brake assembly, like that of Nishimura et al, to a bogie assembly, like that of Kayserling with the expected result of providing an individual brake assembly to slow, stop and control the car. Kayserling also does not show the application of a drum brake on the bogie assembly. Zhang discloses a bogie and wheelset assembly equipped with a drum brake assembly. It would have been obvious to one of ordinary skill in the art to have applied a drum brake assembly, like that of Zhang, to a bogie assembly, like that of Kayserling with the expected result of providing an individual brake assembly to slow, stop and control the car.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayserling (US 4,170,945) in view of Nishimura et al (US 2004/0123767). 
Kayserling discloses the bogie as described above. However, Kayserling does not specifically disclose the use of disc and drum brakes on the bogie. Nishimura et al discloses a truck for a railroad car comprised of a bogie frame and first and second wheelsets and further comprised of a disk brake assembly as described in paragraph .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayserling (US 4,170,945). 
Kayserling discloses the bogie as described above. However, Kayserling does not specifically disclose that the pinion gear is located on the center of the axle. It is well known in the art that drive trains of various vehicles can be arranged to promote efficient power supply and propulsion to a vehicle. It would have been an obvious design choice to one of ordinary skill in the art to have applied a pinion gear to the center of an axle, like that of Kayserling, with the expected result of providing an efficient propulsion and drive force to the bogie to efficiently move and propel the vehicle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM 
May 4, 2021